



EXHIBIT 10.1




LENDER ACKNOWLEDGEMENT AGREEMENT


THIS LENDER ACKNOWLEDGEMENT AGREEMENT dated as of February 28, 2017 (this
“Agreement”) is by and among LGI Homes, Inc., a Delaware corporation (the
“Borrower”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and Flagstar Bank, FSB (the “Increasing Lender”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings provided in the Credit Agreement referenced herein.


W I T N E S S E T H


WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of May 27, 2016, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of September 12, 2016, and as supplemented by
that certain Lender Addition and Acknowledgement Agreement dated as of December
28, 2016 (as the same is hereby supplemented and as may be further amended,
modified, supplemented, restated, increased or extended from time to time, the
“Credit Agreement”) among the Borrower, the Lenders (as defined in the Credit
Agreement), the Administrative Agent, Wells Fargo Securities, LLC, as sole lead
arranger and sole bookrunner, and Deutsche Bank Securities Inc. and Fifth Third
Bank, as documentation agents, the Lenders have agreed to provide the Borrower
with a revolving credit facility;


WHEREAS, pursuant to Section 2.17 of the Credit Agreement, the Borrower has
requested an increase of the Revolving Commitments under the Credit Agreement
pursuant to this Agreement; and


WHEREAS, the Increasing Lender has agreed to increase its Revolving Commitment
under the Credit Agreement pursuant to this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.Pursuant to Section 2.17 of the Credit Agreement, the Increasing Lender has
agreed to provide a commitment to increase the Revolving Commitment by FIFTEEN
MILLION DOLLARS AND 00/100 ($15,000,000) for an aggregate Revolving Commitment
of FOUR HUNDRED MILLION AND 00/100 DOLLARS ($400,000,000). After giving effect
to this Agreement, the Revolving Commitment for each of the Lenders shall be as
set forth on Schedule I attached hereto.


2.The terms of repayment and the Applicable Margin with respect to the Revolving
Commitment Amount shall be the same as those applicable to Revolving Loans, as
set forth in the Credit Agreement.


3.The Borrower hereby represents and warrants that no Default or Event of
Default exists as of the date set forth above and the representations and
warranties made or deemed made by the Borrower and any other Loan Party in any
Loan Document to which such Loan Party is a party are true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) as of the date set forth above except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties are true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Credit Agreement.


4.This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile transmission or
by any other electronic imaging means, including, without limitation, Adobe
Corporation’s Portable Document Format), and all of said counterparts taken
together





--------------------------------------------------------------------------------





shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile
transmission or by any other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


5.THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


6.EACH PARTY HERETO HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE CREDIT AGREEMENT OR THE OTHER
LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.


7.Conditions Precedent. This Agreement shall become effective only upon the
satisfaction of the following conditions precedent:


(a)The Administrative Agent shall have received each of the following, each in
form and substance reasonably satisfactory to the Administrative Agent:


(i)counterparts of this Agreement duly executed by the Borrower, the
Administrative Agent and the Increasing Lender;


(ii)counterparts of the Consent and Reaffirmation of Guarantor attached hereto
duly executed by each of the Guarantors;


(iii)a duly executed Revolving Note executed by the Borrower in favor of the
Increasing Lender;


(iv)amendments to the existing Mortgages duly executed by the relevant Guarantor
and the Administrative Agent;


(v)opinion of counsel to the Borrower and the Guarantors addressed to the
Administrative Agent and the Lenders, dated as of the date hereof, covering such
matters as reasonably requested by the Administrative Agent; and


(vi)a duly executed certificate for each of the Borrower and the Guarantors,
dated as of the date hereof, including a certificate of incumbency and a copy of
the authorizing resolution.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


 
BORROWER
 
 
 
LGI HOMES, INC.,
 
a Delaware corporation
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Chief Executive Officer







































































[Signature Page - Lender Acknowledgement Agreement]





--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT
 
 
 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION,
 
as Administrative Agent
 
 
By:
/s/ Douglas K. Carman
Name:
Douglas K. Carman
Title:
Senior Vice President













































































[Signature Page - Lender Acknowledgement Agreement]





--------------------------------------------------------------------------------





 
INCREASING LENDER
 
 
 
FLAGSTAR BANK, FSB
 
 
 
 
By:
/s/ Jerry C. Schillaci
Name:
Jerry C. Schillaci
Title:
Vice President













































































[Signature Page - Lender Acknowledgement Agreement]







--------------------------------------------------------------------------------





SCHEDULE I


COMMITMENTS
(After giving effect to this Agreement)




LENDER
INCREASE ALLOCATION
COMMITMENT
PRO-RATA SHARE
WELLS FARGO BANK, NATIONAL ASSOCIATION
$0
$65,000,000
16.250000000000%
FIFTH THIRD BANK
$0
$65,000,000
16.250000000000%
FLAGSTAR BANK, FSB
$15,000,000
$45,000,000
11.250000000000%
DEUTSCHE BANK AG, New York Branch
$0
$40,000,000
10.000000000000%
JPMORGAN CHASE BANK, N.A.
$0
$30,000,000
7.500000000000%
BBVA COMPASS
$0
$25,000,000
6.250000000000%
CADENCE BANK, N.A.
$0
$25,000,000
6.250000000000%
ZB, N.A. DBA AMEGY BANK
$0
$25,000,000
6.250000000000%
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
$0
$25,000,000
6.250000000000%
CHANG HWA COMMERCIAL BANK, LTD., New York Branch
$0
$20,000,000
5.000000000000%
CREDIT SUISSE AG, Cayman Islands Branch
$0
$15,000,000
3.750000000000%
TAIWAN COOPERATIVE BANK, LTD., acting through its Los Angeles Branch
$0
$15,000,000
3.750000000000%
ACADEMY BANK, N.A.
$0
$5,000,000
1.250000000000%
TOTALS
 
$400,000,000
100.000000000000%










--------------------------------------------------------------------------------





CONSENT AND REAFFIRMATION


Each of the undersigned (individually and collectively, “Guarantor”) (a)
acknowledges receipt of the foregoing Lender Acknowledgement Agreement (the
“Agreement”), (b) consents to the execution and delivery of the Agreement, and
(c) reaffirms all of its obligations and covenants under the (i) Subsidiary
Guaranty (as defined in the Credit Agreement defined in the Agreement), (ii)
Hazardous Materials Indemnity Agreement (as defined in the Credit Agreement
defined in the Agreement), and (iii) each of the Loan Documents (as defined in
the Credit Agreement defined in the Agreement) to which it is a party, and
agrees that none of its obligations and covenants shall be reduced or limited by
the execution and delivery of the Agreement.


Delivery of an executed counterpart of this consent via facsimile, telecopy, or
other electronic method of transmission pursuant to which the signature of
Guarantor can be seen (including, without limitation, Adobe Corporation’s
Portable Document Format) shall have the same force and effect as the delivery
of an original executed counterpart of this consent. Guarantor’s delivery of an
executed counterpart of this consent by facsimile or other electronic method of
transmission shall be made in conjunction with Guarantor’s delivery of an
original executed counterpart, but Guarantor’s failure to deliver said original
executed counterpart shall not affect the validity, enforceability, or binding
effect of this consent.


[Remainder of Page Intentionally Left Blank]







--------------------------------------------------------------------------------





Dated as of February 28, 2017.    GUARANTORS:


LGI HOMES-PRESIDENTIAL GLEN, LLC
LGI HOMES - FW, LLC
LGI HOMES-TEXAS, LLC
LGI HOMES - E SAN ANTONIO, LLC
LGI HOMES - WINDMILL FARMS, LLC
LGI HOMES - FLORIDA, LLC
LGI HOMES - SUNRISE MEADOW, LLC
LGI HOMES CORPORATE, LLC
LGI HOMES AZ SALES, LLC
LGI HOMES - NC, LLC
LGI HOMES - SC, LLC
LGI HOMES - TENNESSEE, LLC
LGI HOMES - WASHINGTON, LLC
LGI HOMES AZ CONSTRUCTION, LLC
LGI HOMES - GLENNWILDE, LLC
LGI HOMES - ARIZONA, LLC
LGI HOMES - GEORGIA, LLC
LGI HOMES - NEW MEXICO, LLC
LGI HOMES NM CONSTRUCTION, LLC
LGI HOMES - COLORADO, LLC
LGI HOMES - OREGON, LLC
LGI HOMES - MAPLE LEAF, LLC
LGI HOMES AVONDALE, LLC
LGI HOMES - STERLING LAKES PARTNERS, LLC
LGI CROWLEY LAND PARTNERS, LLC
LGI HOMES - MAPLE PARK, LLC
LGI HOMES-SONTERRA, LLC
LGI HOMES - BLUE HILLS, LLC
LGI HOMES - KRENSON WOODS, LLC
LGI HOMES - OAK HOLLOW PHASE 6, LLC
LUCKEY RANCH PARTNERS, LLC
LGI HOMES SERVICES, LLC
LGI HOMES - ALABAMA, LLC
LGI HOMES - MINNESOTA, LLC
LGI HOMES - NEVADA, LLC
LGI HOMES - OKLAHOMA, LLC


By:
LGI Homes Group, LLC,
 
its Manager
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Manager



[Signatures Continued on Next Page]
[Signature Page - Consent and Reaffirmation]





--------------------------------------------------------------------------------







 
RIVERCHASE ESTATES PARTNERS, LLC
 
 
 
 
By:
LGI Homes Group, LLC,
 
its Sole Member
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Manager







 
LGI HOMES GROUP, LLC
 
 
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Manager





















































[Signature Page - Consent and Reaffirmation]



